Appeal from an order entered December 21, 1959, dismissing a writ of habeas corpus. While on parole from Sing Sing prison, appellant was arrested on a forgery charge, pleaded guilty to a misdemeanor and was sentenced. He contends that he is entitled to be credited with the time spent in the City Prison while he was under arrest upon the forgery charge and that such credit would make April 6, 1960 the date of his full maximum sentence under the prior felony conviction. Order unanimously affirmed. No opinion. Present — Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ.